 

Description: BMOBM_T2RB_E [image_001.jpg]

 

  

AMENDING AGREEMENT NO. 2

 

 

THIS AMENDING AGREEMENT is entered into as of the 11th day of February, 2013

 

 

BETWEEN:BANK OF MONTREAL

(the "Lender")

 

AND EACH OF:PIONEER ELECTROGROUPCANADA INC., a Canadian corporation

 

PIONEER TRANSFORMERS LTD., a Canadian corporation

 

BEMAG TRANSFORMER INC., a Canadian corporation

 

(collectively, the "Borrowers")

 

 

WHEREAS the Lender and the Borrowers have entered into a letter loan agreement
dated June 28, 2011, as amended by a first amending agreement dated December 7,
2012 pursuant to which the Lender agreed to grant the Facilities to the
Borrowers (collectively, the ''Letter Loan Agreement");

 

WHEREAS each of Pioneer Transformers Ltd. and Bernard Granby Realty Inc.
amalgamated on January 1st, 2013 and Pioneer Transformers Ltd. is the
corporation resulting from such amalgamation.

 

WHEREAS the parties wish to amend the Letter Loan Agreement to reflect such
amalgamation and to amend other terms and conditions of the Letter Loan
Agreement;

 

NOW THEREFORE in consideration of the mutual covenants herein set forth, it is
agreed as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1All capitalized terms herein, unless otherwise expressly defined herein,
shall have the meanings ascribed to them in the Letter Loan Agreement.



1.2The Letter Loan Agreement and all documents or agreements incidental or
rela.ted thereto shall henceforth be read and construed in conjunction with this
Agreement; and the Letter Loan Agreement and this Agreement shall henceforth
have effect as far as practicable as though the provisions thereof were
contained in one instrument.

 

1.3All the terms, conditions and provisions of the Letter Loan Agreement not
otherwise amended by this Agreement shall remain unchanged and have full force
and effect.

 



 

 

 

ARTICLE 2

AMENDMENTS TO THE LETTER LOAN AGREEMENT

 

2.1The section "BORROWERS" of the Letter Loan Agreement is hereby deleted and
replaced by the following:

 

“BORROWERS:Pioneer Electrogroup Canada Inc. (“Electrogroup")

Pioneer Transformers Ltd. (“Transformers")

Bemag Transformer Inc. ("Bemag”)

(Electrogroup, Transformers and Bemag, collectively the "Borrowers")"

 

2.2The section "GUARANTORS" of the Letter Loan Agreement is hereby deleted and
replaced by the following:

 

“GUARANTORS:The Borrowers and any other present or future Subsidiaries of the
Borrowers (collectively, the "Guarantors")"

 

2.3The section "SECURITY" of the Letter Loan Agreement is hereby deleted and
replaced by the following:

 

“SECURITY:All amounts owing from time to time under or pursuant to any of the
Facilities shall be secured at all times by the following Security
Documents :

 

-First ranking hypothec in the amount of $25,000,000 on the universality of all
present and future immovable property and movable property of the Obligors
including, without limitation, the immovable property of Bemag located at 33
Racine, Farnham, Quebec, but excluding the immovable property of Transformers
located at 612 Bernard Road, Granby, Quebec (the “Granby Property”);

-Security under section 427 of the Bank Act by the Borrowers;

-Movable hypothec and pledge by Electrogroup on all shares of the other
Borrowers;

-General Security Agreement by Transformers registered in the Province of
Ontario;

-      General Security Agreement by Bemag registered in the Province of British
Columbia;

-Cross corporate guarantee by each Borrower.

 



Unless otherwise specifically indicated herein, all such security shall be
first-ranking, subject only to Permitted Encumbrances."

 

2.4In the section "NO NOVATION" of the Letter Loan Agreement, the words "and
Granby'' are deleted.

 



 

 

 

2.5In Schedule II of the Letter Loan Agreement, the reference to "Pioneer Wind
Energy Systems Inc." in the first paragraph is deleted.

 

2.6In paragraph 1.15 of Schedule III (REPRESENTATIONS AND WARRANTIES) of the
Letter Loan Agreement, the reference to each of Pioneer Wind Energy Systems
Inc., 7834080 Canada Inc. and Bernard Granby Realty Inc. is deleted.

 

2.7In Schedule VI (NEGATIVE COVENANTS) of the Letter Loan Agreement, paragraph
1.11 is deleted and replaced with the following:

 

“1.11make or pay any Distributions for an amount exceeding 50% of Electrogroup's
previous year's net income on a consolidated basis (non cumulative) and without
duplication for the calculation of Distributions."

 

ARTICLE 3

GENERAL PROVISIONS

 

3.1        Novation:  It is expressly understood and agreed between the parties
hereto that this Agreement does not constitute a novation of the terms and
conditions of the Facilities, the Letter Loan Agreement or the other Loan
Documents, the Lender hereby reserving all of its rights and recourses under the
Facilities, the Letter Loan Agreement and the other Loan Documents. Nothing set
forth in this Agreement shall, except as specifically set forth herein, be
construed as altering the obligations of the Obligors under the Facilities, the
Letter Loan Agreement and the other Loan Documents. Nothing herein shall in any
way release the Obligors from their obligations to the Lender under the
Facilities, the Letter Loan Agreement and the other Loan Documents.

 

3.2        Execution in Counterparts:  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

 

3.3Governing Law: This Agreement shall be governed by and construed in
accordance with the Laws of the Province of Quebec and the federal laws of
Canada applicable therein.

 

3.4Language: The parties hereby confirm their express wish that this Agreement
and all the documents and agreements directly or indirectly related thereto be
drawn up in English. Les parties reconnaissent leur volonté expresse que la
présente convention ainsi que tous les documents et conventions qui s’y
rattachent directement ou indirectement soient rédigés en langue anglaise.

 



 

 

 

S - 1

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

LENDER:

 

BANK OF MONTREAL

 

 

By: /s/  Martin Bazinet   Name: Martin Bazinet   Title: Directeur / Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature page

 

Am ending Agreement No. 2

 



 

 

 

 

S - 2

  

 

 

 

ACCEPTANCE

 

Wc hereby accept the foregoing terms and conditions.

 

Signed in Montreal, Quebec, this day of February, 2013

 

BORROWERS AND GUARANTORS

 

PIONEER ELECTROGROUP CANADA INC.,

herein acting and represented by its shareholder Pioneer Power Solutions, Inc.

 

 

By:   /s/  Andrew Minkow     duly authorized     Name: Andrew Minkow     Title:
CFO

 

 

 

PIONEER TRANSFORMERS LTD.

 

 

By:   /s/  James A. Wilkins     duly authorized     Name: James A. Wilkins    
Title: Vice-President

 

 

 

BEMAG TRANSFORMER INC.

 

 

By:   /s/  James A. Wilkins     duly authorized     Name: James A. Wilkins    
Title: Vice-President

 

 

 

 

 

 

 

 

 

Signature page

 

Am ending Agreement No. 2

 



 

